DETAILED ACTION
Status
1.	This Office Action is responsive to claims filed for app no. 15740799 on December 28, 2017. Please note claims 1-14 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-14 are allowed.
The following is an examiner’s statement for reasons for allowance, after thorough search and consideration:
Liang et al. (CN 106356021B) discloses the general teachings of a device/method for reducing electromagnetic interference of an LED display screen by dithering the output signal of the control system. The programmable logic device of the LED display device includes a first phase-locked loop, a second phase-locked loop, a system function circuit, and a display function module. The first phase-locked loop is used to multiply the frequency of the non-spread frequency clock to obtain a frequency-multiplied non-spread frequency clock, and the second phase-locked loop is used to multiply the frequency of the spread frequency clock to obtain a frequency multiplication. After the spread-spectrum clock, the system function circuit is used to process the image data under the drive of the non-spread spectrum clock after the frequency multiplication to obtain the display data, and the display function module is used in the frequency multiplication. A display output signal containing the display data is generated to the target LED display screen under the driving of the subsequent spread spectrum clock (Fig. 1, Fig. 2, [0008], [0015]).
Miyata et al. (US 20040136440 A1) discloses the general teachings of a spread spectrum clock generation circuit capable of reducing the electromagnetic wave radiation comprising: the frequency phase comparator 12 which detects the phase difference between the reference clock CLK and the generated clock CK, the charge pump 13 which generates a charge/discharge signal in accordance with the detected phase difference, the loop-filter 14 which generates a differential signal, a spread spectrum modulation circuit 19 which modulates the differential signal and generates a spread spectrum modulation signal, and a clock generator 20 which generates a generated clock having a frequency in accordance with the spread spectrum modulation signal, and is characterized in that the spread spectrum modulation circuit 19 generates a spread spectrum modulation signal the period of which changes so as to take multiple different periods (Fig. 4, Abstract, [0019]).
As per claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, using the timing controller chip to generate a variable-frequency first clock signal, and to transmit the second data signal and the first clock signal to a source driving chip; and using the timing controller chip to obtain the first clock signal and generate a second clock signal by frequency multiplication, a frequency of the second clock signal being a preset multiple of a frequency of the first clock signal; wherein the second clock signal serves as an internal clock signal of a power supply chip circuit, and the second clock signal is inputted to the power supply chip circuit, in the context of the reducing the electromagnetic interference and radiation of the power supply circuit of the driving circuit of the display device, in the manner claimed as a whole is not sufficiently taught or suggested in the prior art.
Independent claim 8 recites specific details from claim 1 and allowable for the same reasons.
As per claim 14, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, using the timing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693